DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/US2019/054828 filed 10/04/2019. 	PCT/US2019/054828 has PRO of 62741279 filed 10/04/2018.
	Claims 1-34 are afforded the effective filing date of 10/04/2018.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/01/2021, 10/26/2021, and 07/18/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
	Claims 1-34 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
	Claims 14 and 31 are objected to because of the following informalities: it is noted that the Markush group of additives recited in claims 14 and 31 are in improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.
	Claims 14 and 31 are objected to because of the following informalities: claims 14 and 31 recite glycerol and glycerin. They are the same thing. Please remove either glycerol or glycerin. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-14, 20-21, and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 6-13, 21, and 23-30, the recitations of “ice comprising...” as in claim 1; “needle comprises…” as in claims 1 and 21; “slurry comprises …” as in claims 6-10, and 23-27; and “ice comprises …” as in claims 11-13 and 28-30, render the claims indefinite because limitation following the term “comprising” or “comprises” describes what the needle, slurry or ice contains. Thus, the characteristics recited following the “comprising” or “comprises” are unclear as to what those characteristics pertains to. For example, as in claim 10, it is unclear how slurry comprises or contains a a pH from about 4.5 to about 9. Since “comprises” language is open ended, is this the pH of the slurry or another component in the slurry? If Applicant intends that the features or characteristics following “comprises” in claims 1, 4, 6-13, 21, and 23-30 are features or characteristics of the needle, slurry or ice, it is suggested Applicant claims as such. For example, if the pH in claim 10 is the pH of the slurry, Applicant is suggested to amend claim 10 to “the slurry has a pH from about 4.5 to about 9.”
Regarding claims 6-7, 11-12, 23-24 and 28-29, the recitation “less than about” in said claims is indefinite. The phrase “less than” typically indicates a maximum point; however, the phrase “less than” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum dimensions are encompassed by the claim. In Amgen, Inc. v. Chugai Pharmaceutical co., 927 F.2d 1200 (CAFC 1991), the CAFC stated, “[t]he district court held claims 4 and 6 of the patent invalid because their specific activity of “at least about 160,000” was indefinite.”  After review, the CAFC states “[w]e therefore affirm the district court’s determination on this issue.”  Thus, the CAFC found the phrase “at least about” indefinite where the metes and bounds of the term were not defined in the specification.  The phrase “less than about” is therefore also deemed indefinite.
Regarding claims 14 and 31, the claims contain the trademark/trade name Carbopol®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe carbomer and, accordingly, the identification/description is indefinite.
Regarding claim 20, the recitation of “the cannula” is indefinite because there is lack of antecedent basis for cannula  in claim 20 or claim 18. Thus, it is unclear what cannula is claim 12 referencing to, as the solution of claim 18 does not contain a cannula.
As a result, claims 1, 4, 6-14, 20-21, and 23-31 do not clearly set forth the metes and bounds of patent protection desired.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 19-30 are not further limiting from claim 18 because claim 18 is drawn to a solution product and thus, limitations drawn to the slurry as recited in claims 19-30 are not structurally limiting the solution of claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-15 and 18-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasza  (US 6,413,444 B1).
Regarding claim 1, Kasza teaches a slurry comprising liquid water and ice particles comprising from  5% to 50% by weight (the proportions of ice by volume are slight higher due to the densities of solid and liquid water), and particularly 50% by volume (Abstract; columns 2-4; claims 1-7), thereby meeting the claimed “ice comprises from 2% to about 70% by volume. Kasza teaches the slurry further contains sodium chloride (Abstract; columns 2-4; claims 1-7), thereby meeting the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent.
Regarding claims 2-4, Kasza teaches the slurry comprising ice particles is flowable or has high fluidity so that it could pass through delivery tubing and needles (column 3). It is noted that the recitation “capable of flowing through a cannula” as recited in claim 2, “the cannula comprises a needle” as recited in claim 3 and “the needle comprises a gauge size of the about 8G to about 25G” are recitations of intended use/function. Since Kasza’s slurry is identical in structural as the claimed slurry and is also indicated as being flowable or has high fluidity so that it could pass through delivery tubing and needles, and thus, the slurry of Kasza would be capable of flowing through a cannula comprising a needle of claims 2-4. It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Kasza teaches the slurry is used to include targeted  protective hypothermia of human organs/tissue during medical treatment (column 1, lines 52-61), thereby is configured to be introduced into a patient.
Regarding claims 8-9, Kasza teaches the slurry has a temperature of approximately -3°C, -4°C or -5°C (column 3, lines 60-end to column 4, lines 1-5)
Regarding claim 11-12, Kasza teaches the ice has a particle size of less than 1 mm (Abstract; column 4, lines 6-19).
Regarding claim 13, Kasza teaches the ice particles has a show that is round (Abstract; column 4, lines 6-19).
Regarding claim 14-15, Kasza teaches the slurry contains sodium chloride (Abstract; columns 2-4; claims 1-7).
Regarding claims 18-30, Kasza teaches a solution for making a slurry comprising liquid water and sodium chloride (v). The sodium chloride meets the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent. With respect to claims 19-30, it is noted that claim 18 is drawn to a solution and the recitation of “for making slurry” is a recitation of intended use of the solution and does not structurally limit solution to contain a slurry. However, a solution cannot contain a slurry, as a solution is used to make the slurry. Thus, the limitations recited in claims 19-30 drawn to further limiting the slurry are all construed as intended uses, and does not further limit the structure of the claimed solution. As such, claims 19-30, structurally, is the same scope as claims 18, thereby is met by the teaching from Kasza with respect to a solution comprising liquid water and sodium chloride.
Regarding claims 31-32, Kasza teaches the solution further contains sodium chloride (a salt) (Abstract; columns 2-4; claims 1-7).
As a result, the aforementioned teachings from Kasza are anticipatory to claims 1-5, 8-9, 11-15 and 18-32 of the instant invention.

Claim(s) 1-16 and 18-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garibyan et al (US 2017/0274011 A1; hereafter as Garibyan ‘011), and as evidenced by Leshchiner et al ( US 5,143,724).
Regarding claim 1, Garibyan ‘011 teaches a slurry comprising liquid water, ice particles and additives such as sodium chloride (Abstract; [0003]-[0022], [0032]-[0033], [0036]-[0037], [0039]-[0044], [0095]-[0118], [0114]-[0157]; Tables 1-7; claims 1-68), thereby meeting the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent. Garibyan ‘011  teaches the slurry contains ice particles from about 0.1% to about 75% by weight (the proportions of ice by volume are slightly higher due to the densities of solid and liquid water), particularly between 40% and 50% or 50% to 60% by weight ([0006] and [0107]), thereby meeting the claimed “ice comprises from 2% to about 70% by volume.
Regarding claims 2-4, Garibyan ‘011 teaches the slurry containing ice particles are flowable through a cannula comprising a needle having a gauge size of about 8G to about 25G ([0100]-[0102]; Tables 1-2; Figure 27).
Regarding claim 5, Garibyan ‘011  teaches the slurry is administered by injection to the patient ([0022]-[0023]), thereby meeting the slurry is configured to be introduced to a patient.
Regarding claims 6-7, Garibyan ‘011 teaches the slurry is hypotonic (osmolarity of less than 308 mOsm/L), hypertonic (osmolarity of greater than 308 mOsm/L or isotonic (osmolarity of about 308 mOsm/L) ([0096] and [0106]).
Regarding claims 8-9, Garibyan ‘011 teaches the slurry has a temperature from about -25°C to about 10°C, particularly about -5.2°C ([0016], [0018], [0032], [0027], [0040], [0043], Tables 6-7; claims 24, 36 and 32).
Regarding claims 10, Garibyan ‘011 teaches the slurry is a physiological slurry ([0176], [0185], [0216], [0217], [0219], [0221]). As evidenced by Leshchiner, a normal “physiological” range for pH is 6.8-7.2 (Leshchiner: column 4, lines 53-end; column 5, lines 1-25). Thus, the physiological slurry of Garibyan meets the claimed “pH from about 4.5 to about 9.
Regarding claims 11-12, Garibyan ‘011 teaches the ice particles have a particle size less than 1 mm, and particularly about  0.1 mm ([0004]; claim 2).
Regarding claim 13, Garibyan ‘011 teaches the ice particles have a round shape ([0103] and [0181]).
Regarding claims 14-16, Garibyan ‘011 teaches the slurry further contains sodium chloride, glycerol, polyethylene glycol, dextrose, or a combination thereof ([0095]-[0118]; Tables 3-5).
Regarding claims 18-30, Garibyan ‘011 teaches a solution for making a slurry comprising liquid water and sodium chloride (Abstract; [0003]-[0022], [0032]-[0033], [0036]-[0037], [0039]-[0044], [0095]-[0118], [0114]-[0157]; Tables 1-7; claims 1-68). The sodium chloride meets the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent. With respect to claims 19-30, it is noted that claim 18 is drawn to a solution and the recitation of “for making slurry” is a recitation of intended use of the solution and does not structurally limit solution to contain a slurry. However, a solution cannot contain a slurry, as a solution is used to make the slurry. Thus, the limitations recited in claims 19-30 drawn to further limiting the slurry are all construed as intended uses, and does not further limit the structure of the claimed solution. As such, claims 19-30, structurally, is the same scope as claims 18, thereby is met by the teaching from with respect to a solution comprising liquid water and sodium chloride.
Regarding claims 31-33, Garibyan ‘011  teaches the solution further contains sodium chloride, glycerol, polyethylene glycol, dextrose, or a combination thereof ([0095]-[0118]; Tables 3-5).
As a result, the aforementioned teachings from Garibyan ‘011 are anticipatory to claims 1-16 and 18-33 of the instant invention.

Claim(s) 18-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garibyan et al (US 2017/0274078 A1; hereafter as Garibyan ‘078).
Regarding claims 18-30, Garibyan ‘078 teaches a solution for making a slurry comprising liquid water and sodium chloride ([0006]-[0025], [0072]-[0087]; Tables 1-6; claims 1-42). The sodium chloride meets the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent. With respect to claims 19-30, it is noted that claim 18 is drawn to a solution and the recitation of “for making slurry” is a recitation of intended use of the solution and does not structurally limit solution to contain a slurry. However, a solution cannot contain a slurry, as a solution is used to make the slurry. Thus, the limitations recited in claims 19-30 drawn to further limiting the slurry are all construed as intended uses, and does not further limit the structure of the claimed solution. As such, claims 19-30, structurally, is the same scope as claims 18, thereby is met by the teaching from Garibyan ‘078  with respect to a solution comprising liquid water and sodium chloride.
Regarding claims 31-33, Garibyan ‘078  teaches the solution further contains sodium chloride, glycerol, polyethylene glycol, dextrose, or a combination thereof ([0006]-[0023] and [0072]-[0087]; Tables 2-6; claims 1-13).
As a result, the aforementioned teachings from Garibyan ‘078  are anticipatory to claims 18-33 of the instant invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garibyan et al (US 20170274078 A1; hereafter as Garibyan ‘078), and as evidenced by US 2017/0274011 and Leshchiner et al ( US 5,143,724) .
Regarding claim 1, Garibyan ‘078 teaches a slurry comprising liquid water, ice particles and additives such as sodium chloride ([0006]-[0025], [0072]-[0087]; Tables 1-6; claims 1-42), thereby meeting the claimed “one or more additives affecting the flowability and/or tonicity of the slurry” because sodium chloride is a tonicity agent. Garibyan ‘078 teaches the slurry contains ice particles from about 0.1% to about 50% by volume ([0087]).
It would have been obvious to one of ordinary skill in the art to optimize the volume amount of ice particles in the slurry of Garibyan to about 2% to about 70% by volume, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Garibyan ‘078 teaches the slurry contains ice particles from about 0.1% to about 50% by volume, which overlaps the claimed range of from about 2% to about 70% by volume. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results from the claimed parameters, the optimization of the volume of ice particles in the slurry would have been obvious before the effective filing date of applicant's invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 (I)-(II).
Regarding claims 2-4, Garibyan ‘078 teaches the slurry containing ice particles are flowable through a cannula comprising a needle having a gauge size of about 8G to about 25G such as 15G, 19G and 22G ([0087]; Figure 17).
Regarding claim 5, Garibyan ‘078  teaches the slurry is administered by injection to the neuromuscular junction ([0114]), thereby meeting the slurry is configured to be introduced to a patient.
Regarding claims 6-7, Garibyan ‘078 teaches the slurry contains normal saline and glycerol ([0006]-[0025], [0072]-[0087]; Tables 1-6; claims 1-42), and as evidenced by US 2017/0274011, a slurry contains normal saline and glycerol is isotonic, thereby has an osmolarity of about 308 mOsm/L  ([0096] and [0106]).
Regarding claims 8-9, Garibyan ‘078 the slurry has a temperature between about 2°C to about -30°C, particularly about -3.9°C ([0020]-[0022]; Table 2).
Regarding claims 10, Garibyan ‘078  teaches the slurry is a physiological slurry ([0019], [0120], [0123] and [0125]). As evidenced by Leshchiner, a normal “physiological” range for pH is 6.8-7.2 (Leshchiner: column 4, lines 53-end; column 5, lines 1-25). Thus, the physiological slurry of Garibryan meets the claimed “pH from about 4.5 to about 9.
Regarding claims 11-12, Garibyan ‘078  teaches the ice particles have a particle size less than 1 mm, and particularly smaller than 0.1 mm ([0087]).
Regarding claim 13, Garibyan ‘078  teaches the ice particles have a round shape ([0023]; claim 28).
Regarding claims 14-16, Garibyan ‘078  teaches the slurry further contains sodium chloride, glycerol, polyethylene glycol, dextrose, or a combination thereof ([0072]-[0087]; Table 2).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garibyan et al (US 2017/0274011 A1; hereafter as Garibyan ‘011), and further in view of Butada et al (US 2012/0283252 A1).
The slurry and solution of claims 1-16 and 18-33 are discussed above, said discussion being incorporated herein in its entirety.
Regarding claims 17 and 34, Garibyan ‘011 teaches the slurry or solution can further contain excipients such as viscosity building agents including sodium carboxymethyl cellulose, acacia, gelatin, methyl cellulose and polyvinylpyrrolidone ([0095]-[0118]; Tables 3-5).
It would have been obvious to one of ordinary skill in the art to select a viscosity building agent (a thickener) as an excipient or additive in the slurry or solution of Garibyan ‘011, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because it is well-established in the prior art per Butada, slurries containing water and sodium chloride such as those of Garibyan ‘011 can further contain a viscosity agent such as carboxymethylcellulose, methylcellulose, gelatin, and polyvinylpyrrolidone, as these viscosity enhances dispersion stability and suppress formation of agglomerates and provide a composition superior in redispersibility and stability (Butada: [0015]-[0016] and [0022]-[0023]). Thus, an ordinary artisan seeking to enhance the stability of the slurry or solution of Garibyan ‘011 would have looked to selecting a viscosity agent from a list of known excipients/additives commonly added to slurries or solutions, and achieve Applicant’s claimed invention with reasonable expectation of success. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11324673. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent ‘673 significantly overlap with the subject matter of instant claims, i.e., claims in the Patent ‘673 being process of using claims, but uses the same cold slurry containing liquid water, ice particles, glycerol and salt.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11324673.

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of copending Application No. 17283698 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘698 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘698 being process of using claims, but uses the same cold slurry containing liquid water, ice particles, sugar, sodium chloride and thickener.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17283698.
This is a provisional nonstatutory double patenting rejection.

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 53-71 of copending Application No. 17786253 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘253 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘253 being process of using claims, but uses the same cold slurry containing liquid water and ice particles, and further an additive such as sugar, sodium chloride and thickener.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17786253.
This is a provisional nonstatutory double patenting rejection.

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17283685 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘685 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘685 being process of using claims, but uses the same cold solution containing liquid water and ice particles, and further an additive such as sugar, sodium chloride and thickener.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17283685.
This is a provisional nonstatutory double patenting rejection.

Claims 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of copending Application No. 17283651 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘651 significantly overlap with the subject matter of instant claims, i.e., claims in the copending application ‘651 being process of using claims, but uses the same slurry containing liquid water and ice particles, and further an additive such as sugar, sodium chloride and thickener.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17283651.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613